Order entered February 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00998-CR

                         KEVIN DEWAYNE EDWARDS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 28935-422

                                           ORDER
       This appeal is REINSTATED.

       By order issued January 9, 2013, we abated this appeal and ordered the trial court to

conduct a hearing to determine why appellant=s brief was not timely filed. A supplemental

reporter=s record has been filed with the Court showing the trial court conducted a hearing and is

recommending that appellant be given an extension of time to file his brief.

       We ADOPT the trial court=s recommendation. We EXTEND the time to file appellant=s

brief to THIRTY DAYS from the date of this order.




                                                      /s/   LANA MYERS
                                                            JUSTICE